UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-54137 OXYSURE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 71-0960725 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 10880 John W. Elliott Drive, Suite 600, Frisco, TX75033 (Address of principal executive offices) (972) 294-6450 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ Our common stock is traded in the over-the-counter market and quoted on the OTCQB under the symbol “OXYS.” The aggregate market value of the issuer’s common stock held by non-affiliates of the registrant as of May 14, 2013, was approximately$3,126,846 based on $.735, the per share price at which the registrant’s common stock was last sold on that date. The number of shares outstanding of the registrant’s class of $0.0004 par value common stock as ofMay 14, 2013was23,103,996. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Condensed Balance Sheets – March 31, 2013 and December 31, 2012 1 Condensed Statements of Operations –For the three months ended March 31, 2013 and 2012 2 Condensed Statement of Equity –As of and for the three months ended March 31, 2013 3 Condensed Statements of Cash Flows –For the three months ended March 31, 2013 and 2012 4 Condensed Notes to Financial Statements 5 - 26 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 36 PART II -OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults upon Senior Securities 37 Item 4. (Removed and reserved) 37 Item 5. Other Information 37 Item 6. Exhibits 37 SIGNATURES 38 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OXYSURE SYSTEMS INC. BALANCE SHEETS March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowances for sales returns and allowance for doubtful accounts Inventories Prepaid expenses and other current assets - - Total current assets Property and equipment, net Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Capital leases - current Notes payable - current Deferred revenue Total current liabilities Long-term liabilities Capital leases $ $ Notes payable Total long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCY (NOTE 9) STOCKHOLDERS’ EQUITY Preferred stock, par value $0.0005 per share; 25,000,000 shares authorized; 768,750 Series A convertible preferred shares issued and outstanding as of March 31, 2013 and 818,750 shares issued and outstanding as of December 31, 2012. Common stock, par value $0.0004 per share; 100,000,000 shares authorized; 23,101,496 shares of voting common stock issued and outstanding as of March 31, 2013 and 22,548,678 shares issued and outstanding as of December 31, 2012. Common stock, subscribed but not issued, par value $0.0004 per share; 100,000,000 shares authorized; 415,850 shares of voting common stock subscribed but not issued as of March 31, 2013 and 0 shares subscribed but not issued as of December 31, 2012. - Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to financial statements 1 OXYSURE SYSTEMS INC. STATEMENTS OF OPERATIONS AND ACCUMULATED DEFICIT For the quarter ended March 31, Revenues, net $ $ Cost of goods sold Gross profit Operating expenses Research and development 60 Sales and marketing Other general and administrative Loss from operating expenses ) ) Other income (expenses) Other income (expense) - Interest expense ) ) Total other income (expenses) ) ) Net loss ) ) Accumulated deficit - beginning of the period ) ) Prior period adjustments ) - Accumulated deficit - end of the period $ ) $ ) Basic net income (loss) per common share $ ) $ ) Diluted net income (loss) per common share $ ) $ ) Weighted average common shares outstanding: Basic Diluted See accompanying notes to financial statements 2 OXYSURE SYSTEMS, INC. STATEMENT OF STOCKHOLDERS' EQUITY AS OF AND FOR THE QUARTER ENDED MARCH 31, 2013 Convertible Preferred Stock Common Stock Additional Paid-in Capital - Additional Paid-in Capital - Warrants Additional Other Accumulated Other Total Stockholders' Shares Par Value Shares Par Value Warrant Issuance Preferred Stock and Options Paid-in Capital Stockholder Equity Deficit Accumulated Comprehensive Income/ (Loss) Equity (Deficit) Balance as of December 31, 2012 $ $
